       Case 3:15-cr-00045-HTW-FKB Document 382 Filed 08/11/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 UNITED STATES OF AMERICA

 vs.                                       CRIMINAL ACTION No.: 3:15-CR-45-HTW-FKB

 DAVID SMITH-GARCIA

                                            ORDER

        BEFORE THIS COURT is defendant’s pro se Motion for Recusal of Judge Henry T.

Wingate [Docket no. 381]. Defendant is currently represented by counsel, Wayne Milner. A

criminal defendant does not have the right to “hybrid representation.” United States v. Lopez, 313

F. App'x 730, 731 (5th Cir. 2009) (Citing United States v. Ogbonna, 184 F.3d 447, 449 & n. 1 (5th

Cir.1999)).

        Further, this court finds that motion should be striken from the record. See e.g. United

States v. Long, 597 F.3d 720, 728 (5th Cir. 2010)(finding that the trial court properly stuck the

defendant’s pro se motion because it had been filed at a time when he was represented by counsel);

United States v. Alvarado, 321 F.App’x 399, 400 (5th Cir. 2009)(finding that because the

defendant “was represented by counsel in the district court, he was not entitled to file a pro se

motion on his own behalf.”).

        IT IS, THEREFORE, ORDERED that the defendant’s pro se Motion for Recusal of

Judge Henry T. Wingate [Docket no. 381] is hereby DENIED WITHOUT PREJUDICE and

STRIKEN.

        IT IS FURTHER ORDERED that defendant’s pro se Motion for Recusal of Judge

Henry T. Wingate [Docket no. 381] shall be SEALED to preserve such for appeal, if

necessary.



                                                1
      Case 3:15-cr-00045-HTW-FKB Document 382 Filed 08/11/21 Page 2 of 2




       IT IS FINALLY ORDERED that defendant’s attorney of record, Wayne Milner, may

investigate and file a Motion to Recuse if, after investigation, he finds it to be appropriate.

       SO ORDERED this the 11th day of August, 2021.

                                     s/ HENRY T. WINGATE
                                     UNITED STATES DISTRICT COURT JUDGE




                                               2
